        Case 2:19-cv-00275-AC Document 25 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN REED,                                       No. 2:19-cv-0275 AC P
12                      Plaintiff,
13          v.                                         ORDER
14   ROBERT W. FOX, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, seeks relief under 42

18   U.S.C. § 1983 and the Americans with Disabilities Act. The matter has been referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. No defendant

20   has been served. An original and first amended complaint were screened pursuant to 28 U.S.C. §

21   1915A and found not to state a claim for relief; on both occasions, plaintiff was granted leave to

22   amend. ECF Nos. 9, 16. His Second Amended Complaint, ECF No. 22, is now before the court.

23          Upon review of the Second Amended Complaint, the court finds that the interests of

24   justice will be served by the appointment of counsel for the limited purpose of filing a third

25   amended complaint on plaintiff’s behalf. This case presents factual and legal complexities that

26   would benefit from the presentation of claims by counsel. The court finds that this case presents

27   exceptional circumstances that warrant appointment of counsel under 28 U.S.C. § 1915(d), for the

28   limited purpose of preparing and filing a pleading that satisfies the requirements of the Federal
                                                      1
        Case 2:19-cv-00275-AC Document 25 Filed 09/01/21 Page 2 of 2


 1   Rules of Civil Procedure and applicable law.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The Second Amended Complaint will be disregarded;
 4          2. The temporary appointment of counsel in this matter is warranted for the limited
 5   purpose of filing a Third Amended Complaint on plaintiff’s behalf; and
 6          3. Sujean Park, the court’s Alternative Dispute Resolution and Pro Bono Program
 7   Coordinator, is directed to locate counsel willing to accept temporary appointment to this matter
 8   for the limited purpose of filing a third amended complaint and to inform the court directly when
 9   this has been done. Once counsel has been located, the court will issue a limited purpose
10   appointment order.
11   DATED: September 1, 2021
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
